NEWS RELEASE For Immediate Release May 22, Canwest closes new financing for Canwest Media Inc. WINNIPEG – Canwest Global Communications Corp. announced today that its subsidiaries, Canwest Media Inc. (“CMI”) and Canwest Television Limited Partnership have closed previously announced transactions with certain members (the “Purchasers”) of the ad hoc committee of 8% senior subordinated noteholders and CIT Business Credit Canada Inc. (“CIT”). The Purchasers have purchased the U.S. dollar equivalent of $105 million principal amount of 12% senior secured notes of CMI and Canwest Television Limited Partnership for an aggregate purchase price of the U.S. dollar equivalent of $100 million. CIT will provide a $75 million senior secured revolving asset-based loan facility to CMI. These facilities are intended to provide Canwest with sufficient credit availability to operate its business in the ordinary course as it continues its work to effect a recapitalization transaction.CMI has used proceeds from the two facilities to, among other things, repay the current lenders all amounts owing under CMI’s existing senior credit facility and settle related obligations. Forward Looking Statements: This news release contains certain forward-looking statements about the objectives, strategies, financial conditions, results of operations and businesses of Canwest.
